IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                                                            U.S. COURT OF APPEALS
                           ________________________           ELEVENTH CIRCUIT
                                                                AUGUST 19, 2005
                                 NO. 04-14188                  THOMAS K. KAHN
                          ________________________                  CLERK
                    D.C. Docket No. 04-00023-CR-4-RH-WCS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

DWAYNE MONTGOMERY,
a.k.a. Dewayne Montgomery,

                                                   Defendant-Appellant.
                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (August 19, 2005)

Before: ANDERSON, BARKETT and WILSON, Circuit Judges


B Y T H E C O U R T:

      Chet Kaufman, appointed counsel for Dwayne Montgomery, has filed a motion

to withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Montgomery’s

conviction and sentence are AFFIRMED.




                                          2